Lawrence, J.
The agreement of September 4, 1886, which the plaintiff attacks in this action, does not, upon its face, purport to be a general assignment for the benefit of creditors. It is rather an instrument in the nature of a mortgage or pledge by which specific property is pledged as collateral security for advances to be made by the pledgee in taking up certain debts of Jones. Such being the ease, I am of the opinion (no fraud, in fact, having been proven) that said agreement is not invalid as against the other creditors of Jones. In other words, this case seems to me to fall within the principles asserted in the cases of Leitch v. Hollister, 4 N. Y. 211, and Dunham v. Whitehead, 21 N. Y. 131, and not within the case of Barney v. Griffin, 2 N. Y. 365, and subsequent eases in which that case has been followed. For these reasons I am of the opinion that the complaint should be dismissed. Findings will be settled on two days’ notice.